Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2012/0295576) in view of Kalhan (US 2020/0244412).	
Regarding claims 1, 21, Peterson teaches a method for wireless communication at a transmitting device, comprising: identifying location coordinates 
Perterson is silent with respect to time-frequency resource. However, the preceding limitation is known in the art of communications. Peterson teaches geographic location is transmitted over a set of time-frequency resources ([0008], [0025], The communication resources used for transmission include time-frequency resources where time is divided on multiple subcarrier [0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have 
Regarding claims 2, and 22, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches determining that the physical location of the transmitting device lies within a location area of a set of available location areas, wherein the sequence is based at least in part on the location area (i.e., a method of emergency notification comprises activating the emergency notification device in a vehicle upon an event, determining if a first signal should be transmitted, transmitting the first signal from the emergency notification device which includes at least information regarding the location of the distressed vehicle [0006]).
Regarding claims 3, 23, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches wherein each location area within the set of available location areas comprises a grid of geographic areas (i.e., obtaining location of distress vehicle on the map [0017], [0025], and [0029]). Kalhan teaches each geographic area corresponding to a time-frequency resource within a set of available time-frequency (i.e., transmitting location information over a set of available time-frequency [0030]-[0031]) in order to simultaneously send the location of the distress vehicle to a plurality emergency responders.
Regarding claims 4, and 24, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches retrieving information identifying the coordinates from a global positioning system of the transmitting device (i.e., location vehicle in map database [0017], [0025]).

Regarding claims 11, 26, 31, Peterson teaches an apparatus for wireless communication at a transmitting device (vehicle 14), comprising: the vehicle includes processor and memory to store instruction executed by the processor for communication ([0016]-[0017]) identify location coordinates corresponding to physical location of the transmitting device (i.e., vehicle location device (16) integrated in the vehicle (14) [0016], the current location of the vehicle is described by coordinates obtained from GPS [0017], [0025]); identify a signal within a slot, the signal corresponding to at least a portion of the location data associated with the physical location of the transmitting device (i.e., When the vehicle 14 becomes distressed, the emergency notification system 10 may send both an enhanced emergency notification and a standard emergency notification. When the emergency notification device 12 has been activated to send the first signal 28 configured to be received by the receiving/transmitting device 18, the emergency notification device 12 may configure the first signal 28' to be additionally received by the cellular tower 34 [0018]); generate a sequence based at least in part on the portion of the location data (i.e., generating 
Perterson is silent with respect to time-frequency resource. However, the preceding limitation is known in the art of communications. Peterson teaches geographic location is transmitted over a set of time-frequency resources ([0008], [0025], The communication resources used for transmission include time-frequency resources where time is divided on multiple subcarrier [0029]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kalhan in order to simultaneously send the location of the distress vehicle to a plurality emergency responders.
Regarding claims 12, and 27, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches determining that the physical location of the transmitting device lies within a location area of a set of available location areas, wherein the sequence is based at least in part on the location area (i.e., a method of emergency notification comprises activating the emergency notification device in a vehicle upon an event, determining if a first signal should be transmitted, transmitting the first signal from the emergency notification device which includes at least information regarding the location of the distressed vehicle [0006]).

Regarding claims 14, 29, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches retrieving information identifying the coordinates from a global positioning system of the transmitting device (i.e., location vehicle in map database [0017], [0025]).
Regarding claim 15, 30, Peterson in view of Kalhan teaches all the limitations above. Kalhan teaches each the location data comprises coordinates, comprising: identifying the least significant bits (LSBs) of the coordinates, wherein the portion of the location data comprises the LSBs (i.e., FIG. 3, the sequencer 314 applies the coded bits from the first encoder 306 as the most significant bits of the symbol and applies coded bits from the second encoder 310 to the least significant bits of the symbol [0042]) in order to simultaneously send the location of the distress vehicle to a plurality emergency responders.
Regarding claims 16, 32, Peterson teaches a method for wireless communication at a receiving device, comprising: receiving a signal from a transmitting device over radio-frequency signal within a slot (i.e., When the vehicle 14 becomes distressed, the 
Regarding claims 17, and 27, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches determining that the physical location of the transmitting device lies within a location area of a set of available location areas, wherein the sequence is based at least in part on the location area (i.e., a method of emergency notification comprises activating the emergency notification device in a vehicle upon an event, determining if a first signal should be transmitted, transmitting 
Regarding claims 18, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches wherein each location area within the set of available location areas comprises a grid of geographic areas (i.e., obtaining location of distress vehicle on the map [0017], [0025], and [0029]). Kalhan teaches each geographic area corresponding to a time-frequency resource within a set of available time-frequency (i.e., transmitting location information over a set of available time-frequency [0030]-[0031]) in order to simultaneously send the location of the distress vehicle to a plurality emergency responders.
Regarding claim 19, Peterson in view of Kalhan teaches all the limitations above. Peterson teaches identifying based at least in part on the sequence, at least a portion of coordinates associated with the physical location of the transmitting device ([0017], [0025]).
Regarding claim 20, Peterson in view of Kalhan teaches all the limitations above. Kalhan teaches each the location data comprises coordinates, comprising: identifying the least significant bits (LSBs) of the coordinates, wherein the portion of the location data comprises the LSBs (i.e., FIG. 3, the sequencer 314 applies the coded bits from the first encoder 306 as the most significant bits of the symbol and applies coded bits from the second encoder 310 to the least significant bits of the symbol [0042]) in order to simultaneously send the location of the distress vehicle to a plurality emergency responders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.